Citation Nr: 0901638	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service connected degenerative 
joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Concerning the initial evaluation of the service connected 
degenerative joint disease of the right knee, the Board notes 
that service connection was granted in a rating decision in 
February 2004, of which the veteran was informed by a letter 
dated February 6, 2004.  He specifically filed a notice of 
disagreement (NOD) with the disability evaluation on May 26, 
2004.  The Board notes that, although the statement of the 
case (SOC) dated in November 2004 listed the issue of 
entitlement to service connection for a right leg condition, 
and service connection for a right leg injury had been denied 
in a March 2004 rating decision with which the veteran had 
disagreed in April 2004, the November 2004 SOC specifically 
stated that the SOC was related to the notice of disagreement 
filed on May 26, 2004.  The SOC also noted that the NOD filed 
in April 2004 may have been due to a misunderstanding, and 
that medical records did not show the existence of a right 
leg disability separate from the degenerative joint disease 
of the right knee, residual scar related to a right knee 
cyst, and peripheral neuropathy, for which service connection 
had been established.  Based on the timely VA Form 9 filed in 
December 2004 in response to the November 2004 SOC, and the 
subsequent identification of the issue on appeal as the 
evaluation of the service-connected right knee degenerative 
joint disease in January and May 2007 supplemental SOCs and 
by the veteran's representative, the Board has framed the 
issue on appeal as the initial evaluation of degenerative 
joint disease of the right knee.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the veteran's service connected right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his May 2008 hearing before the Board, the veteran 
submitted a written withdrawal of his appeal concerning 
entitlement to service connection for a right leg injury.

2.  At his May 2008 hearing before the Board, the veteran 
submitted a written withdrawal concerning entitlement to 
service connection for a respiratory disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a right 
leg injury have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
respiratory disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In December 2004, the veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
service connection for a right leg injury and entitlement to 
service connection for a respiratory disorder.  

In May 2008, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107.  The appellant withdrew his appeals for entitlement to 
service connection for a right leg injury and entitlement to 
service connection for a respiratory disorder in writing at 
that hearing and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  The Board 
therefore has no jurisdiction to review those issues.

Accordingly, the issues of entitlement to service connection 
for a right leg injury and entitlement to service connection 
for a respiratory disorder are dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a right leg injury is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a respiratory disorder is dismissed.




REMAND

During the veteran's May 2008 hearing, he indicated that his 
right knee had worsened since his last VA examination in 
March 2007.  The veteran testified that he thought the knee 
had worsened because he seemed to notice the knee bothering 
him more and that the May 2007 private x-ray report he 
submitted at his hearing showed his knee had worsened.  The 
veteran also testified that he did not think any device was 
employed to test his range of motion, such as a goniometer, 
during his March 2007 VA examination.  No VA treatment 
records regarding the veteran's knee are contained in the 
claims file after September 2006. 

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA examination should be 
conducted to determine the current severity of the veteran's 
service connected right knee disability.  This examination 
should take into account any additional records of medical 
treatment not of record and also obtained via this remand.  
Such examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his right knee disability 
since 2007, including the private 
physician who provided an x-ray in May 
2007.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  

2.  Request the veteran's treatment 
records from the VA Puget Sound medical 
system, dated from October 2006 to the 
present.

3.  Thereafter, schedule the veteran for 
an appropriate medical examination to 
determine the current nature and severity 
of his service connected right knee 
disability.  The examiner should describe 
all symptoms including pain or weakness 
and functional impairment, if present.  
Any appropriate testing, including but not 
limited to range of motion testing using a 
goniometer and x-rays, should be 
conducted.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


